DETAILED ACTION
                                                                                                                                                                      
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, FIGs. 1A-3, and claims 1-3, and 8-20 in the reply filed on 07/14/2022 is acknowledged. The traversal is on the ground(s) that the search and examination of the entire application could be made without serious burden. This is not found persuasive because the withdrawn claims, directed to the non-elected species, require further search and or consideration. Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Claims 10-11 are further withdrawn because they depend from non-elected claims 4 and 6, respectively. Claims 16-17 do not read on the elected Species. However, in the spirit of compact prosecution, claims 16-17 are examined. In this Office Action, claims 1-3, 8-9, and 12-20 are fully examined, and claims 4-7, and 10-11 are withdrawn from consideration. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 02/05/2020 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear what’s intended by “a first terminal electrode formed on one end side of the flange portion in a second direction substantially perpendicular to the first direction… second terminal electrode formed on the other end side of the flange portion in the second direction” as recited in lines 6-97. Specifically, it’s not clear how one terminal (e.g. terminal 41 in FIG. 1 of the present invention) can be disposed in a second direction (y direction) perpendicular to the first direction (x direction). As seen in FIG. 1A of the present invention, terminal electrodes 41 and 42 are formed in a second direction (y direction) perpendicular to the length direction (x direction). Also, it’s not clear if “one end side” in the last line is the same as “one end side” in line 6. 
Claim 1 recites the limitation "the other end side" in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 further recites the limitation "the width" in line 11. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, it’s not clear what’s intended by “the first lead portion is made away from the winding core portion and drawn toward the first terminal electrode on an outer peripheral surface positioned between substantially central and end portions of the winding core portion in the second direction.” The examiner does not know how to interpret the claim in question. Also, applicant should clarity the relationship between “end portions” in claim 13 and “an end portion” in claim 1. Applicant should make similar clarification in claims 16-17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugita (JP 2006-049383 A).
With respect to claim 1. Best understood in view of 35 USC 112(b) rejection, Sugita teaches a coil device (FIGs. 1-8) comprising: 
a core 1 (e.g. FIG. 1) including a winding core portion 2 and a flange portion 3 and or 4 provided in an end portion of the winding core portion in a first direction (length direction); 
a coil portion A and B formed by a first wire (wire of coil portion A) and a second wire (wire of coil portion B) being wound around the winding core portion; and 
a first terminal electrode 7a formed on one end side (lower end side as seen in FIG. 7) of the flange portion in a second direction (width direction) substantially perpendicular to the first direction, a first lead portion A2 of the first wire being connected to the first terminal electrode, and a second terminal electrode 7b formed on the other end side (upper end side as seen in FIG. 7) of the flange portion in the second direction, a second lead portion B2 of the second wire being connected to the second terminal electrode, 
wherein the width (L1 and L2) of the flange portion along the first direction is different between one end side and the other end side of the flange portion in the second direction (paras. [0020]-[0022]).

    PNG
    media_image1.png
    377
    403
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    370
    454
    media_image2.png
    Greyscale

With respect to claim 2, Sugita teaches the coil device according to claim 1, wherein a first recessed corner portion U (FIG. 7) of a recessed corner portion N where the winding core portion and the flange portion intersect with each other is designed to guide the first lead portion or the second lead portion, and is located closer to an outer end surface side of the flange portion along the first direction than a second recessed corner portion located on a side opposite to the first recessed corner portion across the winding core portion (para. [0029]).
With respect to claim 3, Sugita teaches the coil device according to claim 2, wherein each of the first lead portion and the second lead portion is disposed so as to be separated (lead portions A2 and B2 are separated around region T) along the first direction around the first recessed corner portion (para. [0023]).
With respect to claims 18-20, Sugita teaches the coil device according to claims 1-3, respectively, wherein 
the first lead portion is drawn toward an outer end surface 4a of the flange portion and connected to the first terminal electrode, and 
the second lead portion is drawn toward an outer end surface of the flange portion at an angle different from an angle of the first lead portion and connected to the second terminal electrode (para. [0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita, as applied to claims 2-3 above, in view of Kanbe (U.S. PG. Pub. No. 2018/0019176 A1).
With respect to claims 8-9, Sugita teaches the coil device according to claims 2-3, respectively. Sugita does not expressly teach a first inclined portion and a second inclined portion are formed on the flange portion, the first lead portion heading for the first terminal electrode passes through the first inclined portion, the second inclined portion extends at an angle different from an angle of the first inclined portion, and the second lead portion heading for the second terminal electrode passes through the second inclined portion.
Kanbe teaches a coil device (annotated FIG.1), wherein a first inclined portion 11 and a second inclined portion 10 are formed on the flange portion 24a, the first lead portion t1 heading for the first terminal electrode 14a passes through the first inclined portion, the second inclined portion extends at an angle different from an angle of the first inclined portion, and the second lead portion t3 heading for the second terminal electrode 14b passes through the second inclined portion (para. [0049]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first and second inclines  as taught by Kanbe to the coil device of Sugita to reduce stress while providing the required support for the lead portions.


    PNG
    media_image3.png
    563
    553
    media_image3.png
    Greyscale

With respect to claim 12, Sugita in view of Kanbe teaches the coil device according to claim 8, wherein the first inclined portion extends toward a substantially central portion of the winding core portion in the second direction (Kanbe, see FIG. 1, para. [0049]).
With respect to claim 13, best understood in view of 35 USC 112(b) rejection, Sugita in view of Kanbe teaches the coil device according to claim 12, wherein 
the first lead portion is made away from the winding core portion and drawn toward the first terminal electrode on an outer peripheral surface positioned between substantially central and end portions of the winding core portion in the second direction, and 
the second lead portion is made away from the winding core portion and drawn toward the second terminal electrode around the first recessed corner portion (Sugita, para. [0021], Kanbe, para. [0049]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita in view of Kanbe, as applied to claims 12-13above, and further in view of Okumura et al. (U.S. PG. Pub. No. 2006/0170526 A1).
With respect to claims 14-15, Sugita in view of Kanbe teaches the coil device according to claims 12-13, respectively. Sugita in view of Kanbe does not expressly teach a part of a wall portion separating the first inclined portion and the second inclined portion from each other protrudes in the first direction from an inner end surface of the flange portion.
Okumura et al., hereinafter referred to as “Okumura,” teaches  a part of a wall portion  45B separating the first inclined portion 45a and the second inclined portion 45b from each other protrudes in the first direction (x direction) from an inner end surface of the flange portion 4 (para. [0020]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the wall portion as taught by Okumura to the coil device of Sugita in view of Kanbe to properly retain the lead parts of the wires in their respective location (para. [0020]).

    PNG
    media_image4.png
    353
    493
    media_image4.png
    Greyscale


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita in view of Kanbe, as applied to claims 12-13 above, and further in view of  Liu (U.S. Patent No. 7,358,842 B1).
With respect to claim 16, Sugita in view of Kanbe teaches the coil device according to claims 12-13, respectively. Sugita in view of Kanbe does not expressly teach a part of an outer peripheral surface positioned between substantially central and end portions of the winding core portion in the second direction protrudes outward in a projecting shape in a cross section of the winding core portion.
Liu teaches a coil device (FIG. 2), wherein a part of an outer peripheral surface positioned between substantially central (middle) and end portions of the winding core portion in the second direction protrudes outward in a projecting shape 100 in a cross section of the winding core portion (col. 2, lines 22-27). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the projection shape as taught by Liu to the coil device of Sugita in view of Kanbe to provide the required spacing between the lead parts of the wires.

    PNG
    media_image5.png
    641
    526
    media_image5.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837